Citation Nr: 0000697	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased disability rating for hepatitis 
with cirrhosis of the liver, splenomegaly, status post 
hepatic encephalopathy, currently evaluated as 60 percent 
disabling, to include consideration of assignment of a 
separate evaluation for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from October 1942 
to September 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, assigned a 
30 percent disability rating for the appellant's service-
connected hepatitis and, in effect, granted service 
connection for cirrhosis of the liver as part of the 
hepatitis residuals.  A July 1998 rating decision assigned a 
60 percent disability rating for the appellant's hepatitis.  
However, this was not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Codes 7312 and 7345.  On a claim for an original 
or an increased rating, the claimant is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

Additional clarification is needed prior to appellate 
disposition of this case.  Since June 1950, the appellant has 
been service-connected for infectious hepatitis.  He had a 
zero percent evaluation for this condition until 1997.  The 
December 1997 rating decision assigned a 30 percent 
disability rating based on cirrhosis of the liver, 
splenomegaly, and hepatic encephalopathy.

The appellant disagreed with the 30 percent evaluation 
assigned for his hepatitis, and he also stated that he wanted 
a separate evaluation for the "liver damage and cirrhosis."  
A July 1998 rating decision increased the disability rating 
for his hepatitis to 60 percent. 

In August 1998, the appellant had a personal hearing at the 
RO.  He continued to maintain that he was entitled to an 
increased rating for his hepatitis, as well as a separate 
rating for the liver damage.  There is no hearing officer's 
decision of record.  However, a supplemental statement of the 
case (SSOC) was dated five days after the RO hearing and 
issued in September 1998.  It is unclear whether this SSOC 
represents the decision of the local hearing officer.  It was 
stated that the 50 percent disability rating in effect for 
cirrhosis of the liver was "continued."  However, there is 
no rating decision of record showing a separate evaluation 
for cirrhosis of the liver, with assignment of a 50 percent 
disability rating for that condition in addition to the 60 
percent disability rating in effect for hepatitis.  A 
subsequent rating decision, in May 1999, continued to show 
the hepatitis condition rated as 60 percent disabling and did 
not reflect a separate evaluation for cirrhosis of the liver.

As the Board is unable to determine what the hearing office 
decided and, in the absence of a decision or rating action 
effectuating what is reflected in the August 1998 SSOC, what 
the specific issue on appeal may be, this case must be 
returned for further action by the RO.  The Board does not 
have enough information to decide the appellant's appeal at 
this point.

Accordingly, this case is REMANDED for the following:

Return the claims file to the hearing 
officer who conducted the hearing in 
August 1998 for review and preparation of 
a hearing officer's decision.  If the 
determination of the hearing officer is a 
grant or partial grant of the veteran's 
claim, as appears to have been indicated 
in the August 1998 SSOC, take such rating 
action as may be indicated to effectuate 
that decision.  Notify the veteran and 
his representative of the action taken.  
If the hearing officer's decision 
includes a grant of a separate evaluation 
for cirrhosis of the liver, notify the 
appellant of his appeal rights with 
respect to the issue of the evaluation 
assigned that condition.  Thereafter, 
with respect to any issue that is on 
appeal and as to which the appeal has not 
been resolved by a full grant, provide 
the appellant and his representative an 
adequate Supplemental Statement of the 
Case and allow an appropriate period for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


